                                                                   U.S. DISTRICT COURT
                                                               NORTHERN DISTRICT OF TEXAS
      Case 4:11-cr-00151-A Document 139 Filed 01/18/19    Page 1 of 1 PageID
                                                                       FILED645

                    IN THE UNITED STATES DISTRICT C URT             JAN 1 8 2019
                         NORTHERN DISTRICT OF TEXAS
                             FORT WORTH DIVISION               CLERK, U.S. DISTRICT COURT
                                                                  B~"--...----­
                                                                       bcputy

UNITED STATES OF AMERICA                 §
                                         §
vs.                                      §    NO. 4:11-CR-151-A
                                         §
CRYSTAL MASON-HOBBS                      §



                                      ORDER

        Came on for consideration the motion of defendant, Crystal

Mason-Hobbs, to convert remaining sentence. The court finds that

the motion should be denied. Defendant does not cite, and the

court is not aware of, any authority in support of the request.

        The court ORDERS that defendant's motion to convert

remaining sentence be, and is hereby, denied.

        SIGNED January 18, 2019.
                                                      /
                                                  /

                                     u
